                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA            )
                                    )        No. 16 CR 511
            v.                      )
                                    )
GARY GARCIA                         )        Judge John Robert Blakey

                 Government’s Sentencing Memorandum

      For the reasons set forth below, the United States submits that the

Court should sentence the defendant to a term of imprisonment of 18 months,

50% of the low end of the guideline range.



      The offense

      As set forth in the plea agreement and the Presentence Investigation

Report (“Report”), Defendant pled guilty to trafficking firearms. Between

September 2013 and November 2015, defendant transferred approximately

seventy firearms to his cousin Lazaro Salas, a convicted felon and member of

the Spanish Dragons street gang, or other individuals at Salas’s direction.

Fifteen of those firearms have been recovered by police departments.



      Sentencing recommendation

      A.    Term of imprisonment

      The United States requests that the Court sentence Defendant to an

18-month term, half of the low end of the guideline range. As set forth below,
a guideline sentence is sufficient, but not greater than necessary, to comply

with the purposes set forth in 18 U.S.C. § 3553(a)(2).

      The offense was extremely serious. Defendant took 70 firearms out of

the stream of legal commerce and placed them in the hands of a felon, who

then passed them to others. Fifteen of those firearms have been recovered by

police departments in the Chicago area.

      Though not himself an active gang member, defendant was well aware

of the impact of gun violence on the community. His brother, a Spanish

Dragon member, is currently serving a sentence for murder. Placing seventy

guns into the hands of a convicted felon and known gang member presented

significant danger to the community where defendant grew up.

      Defendant did not engage in these crimes in his youth; at the time he

trafficked the firearms he was in his late thirties and early forties. The

length of time that defendant engaged in the trafficking—a period of almost

two years—also counsels in favor of a significant sentence.

      Defendant’s history and characteristics are, in the main, mitigating. He

has no significant convictions. When approached by ATF, he immediately

admitted his conduct. Most significantly, defendant agreed to assist in the

investigation of Lazaro Salas, who was later charged and sentenced to a 4-

year term of imprisonment. Because of his acceptance of responsibility and



                                        2
proactive cooperation, the government recommends a below-guideline

sentence of 18 months’ imprisonment.

      Defendant’s acceptance of responsibility and conduct on pretrial release

suggest that the requested sentence will adequately deter him from further

crimes. A custodial sentence also is necessary to deter others from trafficking

in firearms. Individuals authorized to purchase guns must know that they

face significant jail time if they provide lawfully acquired weapons to those

who may not legally possess them.



      B.    Fine

      Based on the analysis set forth in paragraphs 80 through 82 of the

Report, the government does not request that a fine be imposed.




                                       3
      Conclusion

      For the foregoing reasons, the government requests that the defendant

be sentenced to an 18 months’ incarceration, followed by a 2-year term of

supervised release.



                                    Respectfully submitted,

                                    JOHN R. LAUSCH, JR.
                                    United States Attorney

                               By: s/ Scott M. Edenfield
                                   Scott M. Edenfield
                                   Assistant United States Attorney
                                   219 South Dearborn Street
                                   Chicago, Illinois 60604




                                      4
